DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 03/06/2021.  Claim(s) 1-10 are presently pending.  Claim(s) 1 and 4-10 is/are amended.  
Response to Amendment
The rejection of claim(s) 1-10 under 35 U.S.C. 112(b) is/are withdrawn in light of the submitted amendment to the specification/claims.
The objection to the drawings are NOT withdrawn, since the applicant’s arguments do not address the grounds for the objection, as presented in the Non-Final Rejection (mail date 10/06/2020).  Specifically, as stated in the Non-Final Rejection, the drawings presented in the current application fail to depict any sort of fastening device provided on a radial wall (4) of the casing (see Fig. 1-3 of the present application).  Claim 8, however, contains the structural limitation “a loose bearing connection on the radial wall” (claim 8, lines 2-3).  Additionally, Claim 7 contains the structural limitations “a loose bearing connection [which] allows a translational relative movement … in an axial direction” (claim 7, line 1).  It is clear from [0034-0035] of the specification that the embodiment of the present invention that this is accomplished by “a fastening device, which extends through the radial wall 4 of the casing 2” and “an elongated hole extending in the axial direction can be formed in the region of the radial wall 4 in which the fastening device is guided”.  As stated above, however, Fig. 1-3 of the present application fail to depict any fastening device or elongated hole provided on the radial wall of the casing.  
Response to Arguments
Regarding the rejection of claim(s) 1-2, 7, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Bartholoma et al. (US Pat. No. 6,638,007), and of claim(s) 3-5 and 10 under 35 U.S.C. 103 as being unpatentable over Bartholoma et al. in view of Streeter (US Pat. No. 5,810,558), the applicant(s) argues that outer spiral casing 10 cannot be interpreted as a casing which surrounds the compressor housing, as required by claim 1, since outer spiral casing 10 is described in Bartholoma et al. as part of a compressor casing 8, which the Applicant alleges is part of the “compressor housing”.  
The Office respectfully considers this argument not persuasive.  In response, the Examiner points out that, while Bartholoma et al. does define a compressor casing 8, this definition is merely a label for a collection of separate and assembled parts.  Specifically, the “compressor casing 8” as labeled in the prior art includes an outer spiral casing 10 and inner casing insert piece 12 which are fastened together at fixing arrangement 17 (Bartholoma et al., Col. 3, ln 60 – Col. 4, ln 3).  The Applicant alleges that this assembly must be considered to be a part of the “compressor housing”, at term not used by the prior art.  Yet, it is visually apparent in Fig. 1 of that the inner casing insert piece 12 to satisfies the structural requirements of a “compressor housing” in isolation of the outer spiral casing 10.  It is visually apparent in Fig. 1 that the inner casing insert piece 12 houses the compressor impeller 4 by surrounding it within side walls (contour 13).  These side walls provide an inlet (opening at B in Fig. 1) and an outlet (opening near 9) for passing fluid through the impeller for compression.  For these reasons, it is reasonable for one of ordinary skill in the art to interpret the inner casing insert piece 12 to be the compressor housing as claimed.  The outer spiral casing 10, rather than being a necessary part of the compressor housing, is used in addition to inner casing insert piece 12 in order to help guide flow as it exits the compressor through the outlet formed by inner casing insert piece 12.  It is also visually apparent from Fig. 1 that the outer spiral casing 10 surrounds the inner casing insert piece 12 both radially (since it is mounted to the inner casing insert piece 12 along its radial outer perimeter) and 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “loose bearing connection [which] allows a translational relative movement … in an axial direction” of claim 7, line 1 and the “fastening device [which] provides a loose bearing connection” on the radial wall of the casing of claim 8, line 2-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartholoma et al. (US Pat. No. 6,638,007 B2).
Regarding claim 1, Bartholoma et al. discloses (Fig. 1) an exhaust turbocharger (see Col. 3, line 38), comprising: a turbine (see Col. 3, lines 38-43) configured to expand a first medium (see description below); a compressor (see Col. 3, lines 44-59) configured to compress a second medium utilizing energy extracted in the turbine during expansion of the first medium (see Col. 3, lines 44-59 and see description below).  Here, while Bartholoma does not explicitly state that the turbine and compressor are configured to expand a first medium and compress a second medium respectively, it is evident to one of ordinary skill in the art that an exhaust turbocharger is configured as such.  Further, while not explicitly shown by Bartholoma et al., it is evident that a turbine housing would be present in an exhaust turbocharger.  Bartholoma et al. further discloses a compressor housing (8) of the compressor; a bearing housing (1) arranged between and connected to the turbine housing and the turbine housing (see Fig. 1 
Regarding claim 2, Bartholoma et al. discloses (Fig. 1) the turbocharger according to Claim 1, wherein the at least one first fastening device prevents a relative movement between the casing and the respective housing to be encased (see Col. 2, lines 55-62), and the at least one second fastening device allows a relative movement between the casing and the respective housing to be encased in a translational direction (the axial direction) (see Col. 2, lines 9-12 and 22-41).  Here, the first fastening device is described in Bartholoma et al. as “rigid” (see Col. 2, lines 55-62), therefore it is clear that the first fastening device prevents a relative movement between the casing and the bearing casing.  Also, as described above, the second fastening device of Bartholoma et al. is described as “flexible” in the axial direction, with the result being to allow the casing to translate away from the impeller in the axial direction, given a burst-type event (see Col. 2, lines 34-41).
Regarding claim 7, Bartholoma et al. discloses (Fig. 1) the turbocharger according to Claim 1, wherein the loose bearing connection allows a translational relative movement between the casing and 
Regarding claim 9, Bartholoma et al. discloses (Fig. 1) the turbocharger according to Claim 1, wherein a respective first fastening device, which forms a fixed bearing connection, extends without play or almost without play through a recess in a respective wall of the casing (see Fig. 1).  Here, the first fastening device (18) extends through a hole (recess) provided in the casing flange portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholoma et al. in view of Streeter (US Pat. No. 5,810,558).
Bartholoma et al. discloses the turbocharger according to Claim 1.  Bartholoma et al. also discloses that the first fastening device provides a fixed bearing connection and second fastening device provides a loose bearing connection on respective axial walls of the casing located opposite one another (see Fig. 1).  Bartholoma et al. fails to teach that the at least one second fastening device allows a translational relative movement between the casing and the respective housing to be encased in a radial 
Streeter teaches (Fig. 1-2 and 5) a fastening arrangement for attaching a flange (12) to a turbocharger bearing housing (2) (Col. 4, lines 66-67).  The fastening arrangement includes fastening devices (rods 20) which extend through a bore (18) in the flange and which can be configured to allow both outward (radial) movement of the flange relative to the housing, and a horizontal (axial) directional movement (Col. 3, line 2-24 and Col. 4, lines 40-44).  This translation in the radial is accomplished by making the rod connection to include a radial gap (30) between the flange and a retainer that arrests movement at the end of the rod (see Fig. 2).  The translation in the horizontal is accomplished because the bore can be any suitable shape, which can include an elongated hole (Fig. 5) which allows movement in a preferred direction (Col. 3, lines 9-13 and Col. 4, lines 40-44).  This sliding connection configuration may be used in conjunction with a fixed connection (Col. 2, line 60-61) and accommodates differences in thermal expansion experienced between the two locations (Col. 1, line 25-41, Col. 2, lines 14-19, and Col. 3, lines 28-45).
Because Streeter describes fastening devices for attaching an element, such as the casing of Bartholoma et al., to a turbocharger bearing housing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bartholoma et al. such that the bore into which the flexible second fastening device of Bartholoma et al. is installed is a straight elongated hole in the casing that extends to at least some degree in the radial direction, such as taught by Streeter (Fig. 5), allowing translational movement in the radial direction as well as in the axial direction (from flexibility) in order to accommodates potential differences in thermal expansion experienced between the two fastening device locations, as described in Streeter (Col. 1, line 25-41, Col. 2, lines 14-19, and Col. 3, lines 28-45).
Regarding claim 3, the turbocharger provided by the combination of Bartholoma et al. and Streeter described above exhibits the second fastening device, as claimed, since the second fastening device of Bartholoma et al. is modified by the teaching of Streeter to be set in an elongated hole in the casing.  Since the elongated hole taught by Streeter (see Fig. 5) and incorporated in the above modification is straight and not arcuate, any orientation of the elongated hole on the axial wall at which the second fastening device is installed must include at least some radial direction component, thereby allowing the casing to move radially with thermal expansion effects.
Regarding claim 4, the turbocharger provided by the combination of Bartholoma et al. and Streeter described above exhibits the fasteners installed on axial walls, as claimed, since Bartholoma et al. exhibits that the first fastening device and second fastening device are installed on two respective axial walls (see Fig. 1). The first fastening device of Bartholoma et al. is installed on the flange axial wall that mates with the bearing housing, providing a fixed bearing connection, and the second fastening device is installed on the axial wall of the inner cylinder (15) piece of the casing, providing a loose-bearing like connection.
Regarding claim 5, the turbocharger provided by the combination of Bartholoma et al. and Streeter described above exhibits the fasteners installed on opposite axial walls, as claimed, since Bartholoma et al. exhibits that the first fastening device is installed on the flange axial wall that mates with the bearing housing, providing a fixed bearing connection, and the second fastening device is installed on the axial wall of the inner cylinder (15) piece of the casing, providing a loose-bearing like connection.  Since these walls are on opposite extremes of the casing (10), they may be considered the opposite axial walls of the casing.
Regarding claim 10, the turbocharger provided by the combination of Bartholoma et al. and Streeter described above exhibits the elongated hole, as claimed, since the second fastening device of . 

Allowable Subject Matter
Claim(s) 6 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Primary Examiner, Art Unit 3745